Case:19-03855-EAG13 Doc#:39 Filed:07/22/20 Entered:07/22/20 09:52:28                   Desc: Main
                           Document Page 1 of 5



                   IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF PUERTO RICO

 In re:                                                    Case No. 19-03855-EAG

 LUIS A. TORRES CRUZ                                       Chapter 13

       Debtor (s)
 ________________________________/

           APPLICATION FOR COMPENSATION OF ATTORNEY FOR DEBTOR

 TO THE HONORABLE COURT:
          COMES NOW, the undersigned counsel for the above captioned case and respectfully
 states, prays and requests as follows:

           1. On July 1, 2019, Debtor retained the undersigned counsel Alexandra Rosario
              Morell, of Collazo & Rosario Law Firm to render legal services with respect to the
              above captioned matter. The petition for relief under the Chapter 13 of the
              Bankruptcy code was filed on the same day.
           2. Counsel of Record agreed to undertake the herein mentioned legal representation
              at a Minimum flat fee of $4,000.00 up to the confirmation of the Plan. Prior to the
              commencement of this case the undersigned received $250.00 for attorney’s fees,
              as disclosed in form 2016(b) and item 16 part 7 of the SOFA. The aforesaid rates
              are considered to be reasonable, considering the nature of this cause and the work
              performed, and are the same rates charged to non-bankruptcy clients for similar
              services.
           3. The source of the funds to be paid to Applicant by Debtor shall be from the balance
              on hand that the Chapter 13 Trustee assigned to the case maintains made by the
              Debtor.
           4. The Debtor’s legal counsel has not received any additional attorney’s fees for the
              services rendered and/or the reimbursement of expenses sought, previously
              described in more detail in the attached invoice refer herein as Exhibit A. The
              invoice total is $2,000.00 and it reflects 10 hours of work, yet additional services
              were provided, however there are no funds available for this excess. All expenses
Case:19-03855-EAG13 Doc#:39 Filed:07/22/20 Entered:07/22/20 09:52:28                        Desc: Main
                           Document Page 2 of 5



                were provided by COLLAZO & ROSARIO LAW FIRM and no reimbursement
                was charged.
            5. There are no agreements on the part of the Applicant for the sharing of any of the
                compensation received or to be received.
            6. We are requesting to this Honorable Court to approve our petition in the amount of
                $2,000.00 of which $250.00 were paid pre-petition, for a balance of $1,750.00.
            7. Debtor will not reach confirmation because he has not able to comply with plan
                payments.


        CERTIFICATION BY THE ATTORNEY
            1. I have read the application attached hereto.
            2. To the best of my knowledge, information and belief, formed after reasonable
                inquiry, the compensation and reimbursement of expenses sought conforms with
                the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the United States
                Trustee Guidelines and the Local Bankruptcy Rules.
            3. The compensation and reimbursement of expenses requested are billed at rates no
                less favorable to the debtor/estate than those customarily employed by the applicant
                generally.
            4. Prior to the filing the instant request for compensation, the debtor has had a
                meaningful opportunity to review the fees billed herein and has approved their
                payment.


        WHEREFORE, it is respectfully prayed that an order be entered approving the instant
 application for compensation of $2,000.00 of which $1,750.00 are due to be paid to COLLAZO &
 ROSARIO LAW FIRM by the Chapter 13 Trustee from any funds he might have available on
 hand in the instant case.


        NOTICE TO CREDITORS AND PARTIES IN INTEREST, within twenty-one (21)
 days after service as evidence by the certification, and an additional three (3) days pursuant to Fed.
 R. Bank. P. 9006(f) if you were served by mail, any party against whom this paper has been served,
 or any other party to the action who objects to the relief sought herein, shall serve and file an
Case:19-03855-EAG13 Doc#:39 Filed:07/22/20 Entered:07/22/20 09:52:28                           Desc: Main
                           Document Page 3 of 5



 objection or other appropriate response to this paper with the Clerk’s office of the US Bankruptcy
 Court for the District of Puerto Rico. If no objection or other response is filed within the time
 allowed herein, the paper will be deemed unopposed and may be granted unless: (i) the requested
 relief is forbidden by law; (ii) the requested relief is against public policy; or (iii) in the opinion of
 the Court, the interest of justice requires otherwise.


         CERTIFICATE OF SERVICE: DEBTORS AND UNDERSIGNED ATTORNEY
 HEREBY CERTIFY: that this motion has been filed using the Bankruptcy Court’s ECM/ECF
 electronic filing system which will automatically notify all participants to said system including
 the Office of the U.S. Trustee and the Chapter 13 Trustee. I HEREBY CERTIFY THAT all other
 parties included in attached master address list who are not participants of the Court’s automatic
 filing system have been notified of this motion via regular mail sent on this same date.


         RESPECTFULLY SUBMITTED

         IN COAMO, PUERTO RICO, this 22nd day of July 2020.


                                                 COLLAZO & ROSARIO LAW FIRM


                                                 /s/ Alexandra Rosario Morell
                                                 Alexandra Rosario Morell, Esq.
                                                 USDC-PR 228914
                                                 #41 calle Baldorioty
                                                 Coamo, PR 00769
                                                 Phone 787-449-0310/ 787-594-0497
                                                 Email: armquiebras@gmail.com
              Case:19-03855-EAG13 Doc#:39 Filed:07/22/20 Entered:07/22/20 09:52:28               Desc: Main
                                         Document Page 4 of 5




ITEMIZED DETAILS OF PERFORMED WORK IN CASE: 19-03855-EAG
CLIENT: LUIS A. TORRES CRUZ

  DATE              TASK                               DESCRIPTION                            HOURS    RATE        BALANCE
             PREPARATION AND
 7/3/2019                      Preparation of Chapter 13 Case and Filing of Bankruptcy Case    1.5    $ 200.00 $     300.00
               FILING CH-13
             PREPARATION AND
 7/3/2019                      Motion for Continuance of Automatic Stay                        0.5    $ 200.00 $     100.00
                   FILING
             PREPARATION AND
7/17/2019                      Chapter 13 payment plan                                         0.5    $ 200.00 $     100.00
                   FILING
                               Reunion with debtor at Coamo office with receipt and
8/30/2019     PREPARATION      evaluation of documentation; preparation of client for           2     $ 200.00 $     400.00
                               upcoming 341 Meeting of Creditors.

             PREPARATION AND   Amended Chapter 13 plan; Amended Schedules A/B and C;
 9/3/2019                                                                                       1     $ 200.00 $     200.00
                  FILING       Motion to inform Debtor;s correct mailing address.

 9/5/2019     CALL TO CLIENT   Related to 341 meeting ofcreditors                              0.25   $ 200.00 $      50.00

 9/6/2019      341 MEETING     Appearance at 341 meeting of creditors                           2     $ 200.00 $     400.00

 9/5/2019     CALL TO CLIENT   Related to ASUME's motion to Dismiss                            0.25   $ 200.00 $      50.00
             PREPARATION AND
10/23/2019                     REPLY to ASUME's Motion to Dismiss                              0.5    $ 200.00 $     100.00
                  FILING

12/2/2019     CALL TO CLIENT   Related to chapter 13 payment plan                              0.25   $ 200.00 $      50.00


1/16/2020     CALL TO CLIENT   Related to chapter 13 payment plan and document pending.        0.25   $ 200.00 $      50.00

             PREPARATION AND
1/22/2020                      Motion requesting continuance of hearing on confirmation        0.5    $ 200.00 $     100.00
                  FILING

3/19/2019     CALL TO CLIENT   RELATED to chapter 13 payment plan arrears                      0.5    $ 200.00 $     100.00

                                                                                    TOTAL      10              $ 2,000.00
                                                                              AMOUNT PAID                      $      -
                                                                               BALANCE DUE                     $ 2,000.00
       Case:19-03855-EAG13 Doc#:39 Filed:07/22/20 Entered:07/22/20 09:52:28   Desc: Main
                                  Document Page 5 of 5


   }
   b
   k
   1
   {
   C
   r
   e
   d
   i
   t
   o
   A
   s
   M
   a
   x




LUIS A TORRES CRUZ                DTOP
RES MANUEL J RIVERA               PO BOX 41269
APT 56 EDIFICIO 8                 SAN JUAN, PR 00940-1269
COAMO, PR 00769



ALEXANDRA ROSARIO MORELL          DTOP
COLLAZO & ROSARIO LAW FIRM        MINILLAS STATION
#41 CALLE BALDORIOTY              PO BOX 41269
COAMO, PR 00769                   SANTURCE, PR 00904



AEE                               INTERNAL REVENUE SERVICE
PO BOX 364267                     PO BOX 7346
SAN JUAN, PR 00936-4267           PHILADELPHIA, PA 19101-7346




ASUME                             RELIABLE FINANCIAL
PO BOX 71316                      PO BOX 21382
SAN JUAN, PR 00936-8416           SAN JUAN, PR 00928-1382




AUTOEXPRESO                       VILNELLYS SANTIAGO
PO BOX 11888                      53 CALLE RAMON POWER
SAN JUAN, PR 00922-1888           COAMO, PR 00769




BANCO POPULAR                     WINDA E LEON
PO BOX 362708                     BO RIO CANAS ABAJO #101
SAN JUAN, PR 00936-2708           JUANA DIAZ, PR 00795




CLARO
PO BOX 70366
SAN JUAN, PR 00936-8366




COOPERATIVA DE A/C SAN BLAS
APARTADO 319
COAMO, PR 00769-0319




DISH NETWORK
9601 S MERIDIAN BLVD
ENGLEWOOD, CO 80112
